Exhibit 10.4

POLYCOM, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into as of
May 10, 2010 (the “Effective Date”) by and between Polycom, Inc., a Delaware
corporation (the “Company”), and Robert C. Hagerty (“Consultant”) (each herein
sometimes referred to individually as a “Party,” or collectively as the
“Parties”).

Whereas, Consultant has served as the President and Chief Executive Officer of
the Company since 1998 and Chairman of the Board of Directors since 2000, and
accordingly Consultant has deep domain knowledge and understanding of the
Company, and its business and market; and

Whereas, effective May 10, 2010, Consultant ceased serving as an employee of the
Company and as the Company’ President and Chief Executive Officer, and resigned
his position as Chairman and a member of the Board of Directors of the Company;
and

Whereas, effective May 10, 2010, the Parties intend that Consultant incurred a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the final regulations and any guidance
promulgated thereunder and any applicable state law equivalents (as each may be
amended or promulgated from time to time) (“Section 409A”); and

Whereas, the Company desires to retain Consultant as an independent contractor
to advise the Board of Directors and the Chief Executive Officer on such
strategic and other matters as the Board of Directors or Chief Executive Officer
may request, and Consultant is willing to perform such advisory services on the
terms described in this Agreement;

Now, therefore, in consideration of these premises and the mutual promises made
herein, the Company and Consultant hereby agree as follows:

1. Services and Compensation

Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company, and the Company agrees to pay Consultant the compensation
described in Exhibit A for Consultant’s performance of the Services.

2. Confidential Information and Ownership of Inventions

Consultant reaffirms and agrees to execute, observe and abide by the terms of
his Proprietary Information and Invention Agreement dated January 14, 2007 (the
“Proprietary Information Agreement”), specifically including the provisions
therein regarding nondisclosure of the Company’s trade secrets and confidential
and proprietary information.

3. Conflicting Obligations

A. Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, or Consultant’s ability to perform the Services. Consultant will
not enter into any such conflicting agreement during the term of this Agreement.
Consultant’s violation of this Section 3 will be considered a material breach
under Section 5.B.



--------------------------------------------------------------------------------

B. Consultant explicitly agrees that while he is a consultant he shall not,
other than on behalf of the Company or with the prior written consent of the
Company, (i) serve as a partner, employee, independent contractor, consultant,
advisor, officer, director, proprietor, manager, agent, associate, or
(ii) directly or indirectly own (except for passive ownership of one percent
(1%) or less of any entity whose securities have been registered under the
Securities Act of 1933 or Section 12 of the Securities Exchange Act of 1934),
purchase, invest in, organize, or take preparatory steps for the organization
of, or (iii) directly or indirectly build, design, finance, acquire, lease,
control, operate, manage, invest in, work, consult for, or otherwise affiliate
with the following companies and any successor in interest to the business and
assets of such companies whether by merger, purchase of assets, purchase of
stock, or otherwise: Konftel, Huawei’s video unit, Plantronics, Cisco, Logitech,
Radvision, Teleris, Vidyo, ClearOne Communications, Ascom, Mitel, Yamaha,
Aastra, LG Nortel, Snom, Thomson, Siemens, Hitachi Cable, Ericsson, Motorola,
Samsung, Vocera, Alcatel-Lucent, Avaya and Aethra. Consultant represents that he
(i) is familiar with the foregoing covenant not to compete, (ii) is fully aware
of his obligations hereunder, and (iii) acknowledges the reasonableness and
necessity of this covenant, including the reasonableness in duration and scope,
as necessary for the Company to avoid the actual or threatened misappropriation
of the Company’s trade secrets and confidential information.

4. Return of Company Materials

Upon the termination of this Agreement, Consultant will immediately deliver to
the Company, and will not keep in Consultant’s possession, recreate, or deliver
to anyone else, any and all Company property, including, but not limited to,
Confidential Information (as defined in the Proprietary Information Agreement),
tangible embodiments of the Inventions (as defined in the Proprietary
Information Agreement), all devices and equipment belonging to the Company, all
electronically-stored information and passwords to access such property, and any
reproductions of any of the foregoing items that Consultant may have in
Consultant’s possession or control.

5. Term and Termination

A. Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until the earlier of (i) one (1) year after the
Effective Date, or (ii) Employee becoming employed as an employee or otherwise
performing services for another entity in excess of twenty four (24) hours per
week, or (iii) termination as provided in Section 5.B. Upon mutual written
agreement, the parties may elect to renew this Agreement for an additional
one-year term.

B. Termination. The Company may terminate this Agreement immediately and without
prior notice if Consultant is unable or refuses to perform the Services, and
either Party may terminate this Agreement immediately and without prior notice
if the other Party is in breach of any material provision of this Agreement.

C. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies; and

 

-2-



--------------------------------------------------------------------------------

(2) Section 2 (Confidentiality), Section 3 (Conflicting Obligations), Section 4
(Return of Company Materials), Section 5 (Term and Termination), Section 6
(Independent Contractor), Section 7 (Noninterference), Section 8 (Arbitration
and Equitable Relief), and Section 9 (Miscellaneous) will survive termination or
expiration of this Agreement in accordance with their terms.

6. Independent Contractor; Tax Consequences

A. It is the express intention of the Company and Consultant that Consultant
perform the Services as an independent contractor to the Company. Nothing in
this Agreement shall in any way be construed to constitute Consultant as an
agent or employee of the Company. Without limiting the generality of the
foregoing, Consultant is not authorized to bind the Company to any liability or
obligation or to represent that Consultant has any such authority. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement. Consultant
agrees to and acknowledges the obligation to pay all self-employment and other
taxes on such income. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company.

B. The Company makes no representations or warranties with respect to the tax
consequences of the payments and any other consideration provided to Consultant
under the terms of this Agreement. Consultant agrees and understands that he is
responsible for payment, if any, of local, state, and/or federal taxes on the
payments and any other consideration provided hereunder by the Company and any
penalties or assessments thereon. Consultant agrees to indemnify and hold
harmless the Company and its affiliates and their directors, officers and
employees from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising from or in
connection with (i) any obligation imposed on the Company to pay withholding
taxes or similar items, (ii) any determination by a court or agency that the
Consultant is not an independent contractor.

C. The provisions of this Agreement and all compensation provided for under this
Agreement are intended to comply with or be exempt from the requirements of
Section 409A so that none of the payments to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be exempt or to so comply. It is
the intent of the parties that all payments under this Agreement qualify for an
exemption from Section 409A or meet the Section 409A requirements regarding time
and form of payment. Each installment or payment payable under this Agreement is
intended to constitute a separate payment for purposes of Section409A. Any such
amount that is paid on or before March 15th of the calendar year following the
calendar year in which it ceases to be subject to a substantial risk of
forfeiture (within the meaning of Section 409A) is intended to qualify as a
“short term deferral” under Treasury Regulation Section 1.409A-1(b)(4).

7. Noninterference

To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees with whom he has worked and/or about
whom he has received material, confidential information during his engagement
hereunder, to leave their employment, or take away such employees, or attempt to
solicit, induce, recruit, encourage or take away employees of

 

-3-



--------------------------------------------------------------------------------

the Company, either for himself or any other person or entity. During the period
of time he is a Consultant, Consultant will not, whether for Consultant’s own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with any person who is or during
the period of Consultant’s engagement by the Company was a partner, supplier,
customer or client of the Company or its affiliates.

8. Arbitration and Equitable Relief

A. Arbitration. In consideration of Consultant’s consulting relationship with
Company, its promise to arbitrate all disputes related to Consultant’s
consulting relationship with the Company and Consultant’s receipt of the
compensation paid to Consultant by Company, Consultant agrees that any and all
controversies, claims, or disputes with anyone (including Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise), arising out of, relating to, or resulting from
Consultant’s consulting relationship with the Company or the termination of
Consultant’s consulting relationship with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the arbitration
rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1281.8 (the “Act”) and pursuant to California Law.
Consultant further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Consultant. Except as provided by
the Act and this Agreement, arbitration shall be the sole, exclusive, and final
remedy for any dispute between Consultant and the Company, and neither
Consultant nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration. This agreement to arbitrate shall apply
to disputes regarding Consultant’s consulting relationship, and shall not
otherwise supersede Consultant’s prior agreement to arbitrate employment-related
disputes in his Amended Severance Agreement dated February 8, 2010.

B. Procedure. Consultant agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“Jams”) pursuant to its
employment arbitration rules & procedures (the “Jams Rules”). Consultant agrees
that the arbitrator shall have the power to decide any motions brought by any
party to the arbitration, and that the arbitrator shall issue a written decision
on the merits. Consultant also agrees that the arbitrator have the power to
award any remedies available under applicable law, and that the arbitrator may
award attorneys’ fees and costs to the prevailing party, except as prohibited by
law. Consultant agrees that the decree or award rendered by the arbitrator may
be entered as a final and binding judgment in any court having jurisdiction
thereof. To the extent that the Jams Rules conflict with California law,
California law shall take precedence. Consultant further agrees that any
arbitration under this Agreement shall be conducted in Santa Barbara County,
California.

C. Availability of Injunctive Relief. In accordance with Rule 1281.8 of the
California Code of Civil Procedure, the Parties agree that any Party may also
petition the court for injunctive relief where either Party alleges or claims a
violation of any agreement regarding intellectual property, confidential
information or noninterference. In the event either Party seeks injunctive
relief, the prevailing Party shall be entitled to recover reasonable costs and
attorneys’ fees.

9. Miscellaneous

A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to California’s
conflicts of law rules. To the extent that any lawsuit is permitted under this
Agreement, the Parties hereby expressly consent to the personal and exclusive
jurisdiction and venue of the state and federal courts located in California.

 

-4-



--------------------------------------------------------------------------------

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Company may assign this Agreement and its rights and obligations under this
Agreement to any successor to all or substantially all of Company’s relevant
assets, whether by merger, consolidation, reorganization, reincorporation, sale
of assets or stock.

C. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that he
is not relying on any statement or representation not contained in this
Agreement.

D. Severability. If a court or other body of competent jurisdiction determines
any provision of this Agreement, or portion thereof, to be invalid or
unenforceable, such provision will be enforced to the maximum extent permissible
so as to effect the intent of the Parties, and the remainder of this Agreement
will continue in full force and effect.

E. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

F. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by electronic mail or by confirmed facsimile, or (iii) if mailed
by U.S. registered or certified mail (return receipt requested), to the Party at
the Party’s address written below or at such other address as the Party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 10.F.

 

  (1) If to the Company, to:

     Polycom, Inc.

     4750 Willow Road

     Pleasanton, CA 94588

     Attention: Sayed Darwish

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

G. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT     POLYCOM, INC.

/s/ Robert C. Hagerty

    By:  

/s/ Sayed Darwish

Signature      

Robert C. Hagerty

    Name:  

Sayed Darwish

Name           Title:  

Senior Vice President, CAO and

     

General Counsel

      Address for Notice:      

 

     

 

     

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES AND COMPENSATION

1. Contact. Consultant’s principal contact information:

Name: Robert C. Hagerty

Email: Robert.hagerty@polycom.com

Phone: 925.963.2692

2. Services. Consultant agrees to advise the Company’s Board of Directors and
Chief Executive Officer, at reasonable times, in matters related to the
Company’s business and market and to make good faith efforts to meet with the
Company, as appropriate as reasonably requested.

3. Compensation and Expenses.

A. Subject to Section 5 of the Agreement, in consideration for the services to
be performed by Consultant under this Agreement, the Company agrees, to pay
Consultant $41,666.66 per month for twelve months, payable monthly on the last
business day of each month commencing May 2010 through April 2011. If this
Agreement is terminated during a calendar month, Consultant will receive a
pro-rata payment for the Services rendered prior to such termination with
respect to such calendar month, and Consultant will be entitled to no further
payments pursuant to this Agreement (except to the extent permitted under
subsection B below).

B. The Company will reimburse Consultant, in accordance with Company policy, for
all reasonable travel and expenses incurred by Consultant in performing the
Services pursuant to this Agreement.

This Exhibit A is accepted and agreed upon as of May 10, 2010.

 

CONSULTANT     POLYCOM, INC.

/s/ Robert C. Hagerty

    By:  

/s/ Sayed Darwish

Robert C. Hagerty     Name:   Sayed Darwish     Title:  

Senior Vice President, CAO and

     

General Counsel